The following opinion was filed October 24, 1904:
Winslow, J.
(concurring). When the legislative branch of the government deemed it best to print an official ballot and interdict the use of any other, to recognize political parties as legal entities, to regulate caucuses and conventions by law, and to give rights of representation on the official ballot to the nominees of such conventions and caucuses, there was doubtless opened a new field for litigation, which is also a field of vast importance. Before the existence of these'laws political parties were mere voluntary organizations with no standing before the courts. Conventions and caucuses were merely meetings of citizens, which the law permitted, but did not deign to regulate; and all questions as to party regularity were doubtless merely political questions, and were settled by one tribunal only, namely, the tribunal of the electorate. These new laws, however, created new legal rights and corresponding legal duties. They recognized the party not merely as a voluntary association of voters, but as a body exercising rights and performing duties closely akin to governmental rights and duties; a body entitled -to speak for its members and have its speaking heard; a body whose acts duly and regularly performed and recorded control the acts and mark out the duty of public officers in preparing the official ballot. Thus the political party has become really a quasi-governmental agency. By its action, duly taken, legal rights are conferred upon its nominees and duties are imposed upon *593public officers. Where rights are conferred and duties are imposed, and the claim is made by one who is entitled to be heard that the rights are denied or the duties are neglected, there arises a judicial, and not a political, question, even though its solution may involve the investigation of the acts of party conventions, caucuses, or committees. The question is, Has the' public officer performed a duty required of him by law ? and this question is always judicial, never political.
The question presented in the present case, therefore, being purely judicial, the inquiry, then, is whether this judicial question is one which comes within the original jurisdiction of this court. To my mind there is little difficulty in returning an affirmative answer to this question. In order to be within that jurisdiction, the question presented must be pub-lici jwriSj and must be one affecting the sovereignty of the state, its franchises or prerogatives, or the liberties of its people. Att’y Gen. v. Eau Claire, 37 Wis. 400. The general interest of the state at large must be involved, not alone a mere private right; although the fact that a private right is incidentally involved and may be vindicated by the judgment will not deprive the court of jurisdiction, providing that the public right is the right primarily to be enforced. In re Court of Honor, 109 Wis. 625, 85 N. W. 497.
That the question which of two rival state tickets shall appear on the official ballot as the regular ticket of a great political party is a question puhlici juris, I cannot doubt. That the decision of this question materially affects the liberties of the people and involves the general interests of the state at large, I can as little doubt. It is easy to say that so long as the names appear at some place on the ballot, so that the voter may designate them if he chooses, every reasonable requirement is satisfied. This argument was made in the case of State ex rel. Runge v. Anderson, 100 Wis. 523, 76 H. W. 482. It did not convince me then and it does not now. We live in the days of party government. Whether it be desirable *594or not, we cannot escape it if we would. All the recent laws providing for official ballots and recognizing conventions and caucuses as quasi-govermnental agencies have, in my judgment, made the party organization and the party name more powerful than ever. If the party name was important a quarter of a-century ago^ it is far more important now. We all know that if the name of John Doe goes on the official ballot in the column headed by the name of the dominant party he will in all reasonable probability be elected, while if it is put in another column it is equally probable that he will be defeated ; not because of any difference in his intellectual, mental, or moral qualities, but simply because of the weight and influence of the party name and its hold upon the voters. In effect the question whether a ticket shall be successful or not often depends very slightly upon the ability or character of the nominees, but rather upon the party name which stands at its head.
In view of these well-understood conditions, the right to the use of the party name cannot reasonably be called a trivial Tight, nor the question who is entitled to its use an unimportant question. It is a question affecting the whole people, because upon its solution may depend the personnel of the government of the state as well as its policy for years. Such a question surely affects the “liberties of the people,” and is of such importance that this court should not hesitate to assume jurisdiction when the question is properly presented, unless other, considerations, now to be considered, forbid.
Before proceeding to these considerations, however, it is proper to remark that the relators were doubtless right in bringing their action in equity. Manda-mus would not lie under the general rule laid down in the case of State ex rel. Board of Education v. Hunter, 111 Wis. 582, 87 N. W. 485.
It is not sufficient, however, that the question be publici juris, that it affect the liberties of the people, and that it be of sufficient public importance to move this court to exercise *595its original jurisdiction, but it must also appear that there is no other efficient and adequate remedy in order to call for the interposition of the equitable powers of this court. In this respect the same rule applies to this court as applies to trial courts. It is now to be considered whether the legislature has provided another remedy.
The right to have the names of party nominees put on the official ballot under the party name is a right not existing at common law, but created by the statute. "When a new right is created by statute, and the statute also provides a method by special tribunal for the enforcement of that new right, and says nothing about an appeal, it is well understood that the remedy so given is exclusive, provided always that the tribunal proceed without jurisdictional error. This principle is supported so uniformly by the books that it is not deemed necessary to cite many authorities. A few from Wisconsin will suffice. Hall v. Hinckley, 32 Wis. 362; Smith v. Lockwood, 34 Wis. 72; State ex rel. Gill v. Watertown, 9 Wis. 254; State v. McGarry, 21 Wis. 496; State ex rel. Willis v. Prince, 45 Wis. 610; Gillan v. Board of Regents, 88 Wis. 7, 58 N. W. 1042. It was optional with the legislature to give the right or withhold it entirely. Having given the right, it was entirely competent to subject it to such conditions, limitations, and remedies as in the judgment of the legislative body were •wise and proper. The power to create a right necessarily includes the power to determine the conditions under which it shall be exercised and the remedies which may be invoked for its enforcement. Daniels v. Racine, 98 Wis. 649, 74 N. W. 553.
So the question is whether the legislature has created a special tribunal for the decision of controversies as to rights upon the official ballot, and this question brings me necessarily to the consideration of sec. 35, Stats. 1898, for this is the only section which can be claimed to have that - effect. The first so-called “Australian Ballot” law_in this state was ch. 248, *596Laws of 1889. This law recognized party conventions and primary meetings as already existing instruments of political action, and provided for the certification of the nominees of such conventions and meetings to the proper public officers, and for the preparation of an official ballot containing the names of the nominees, arranged alphabetically under the designation of the offices for which they were respectively nominated. This law did not attempt to regulate the manner in which conventions or caucuses should be called or held, nor did it recognize party committees in any way, and it contained no provisions of any kind relating to the settlement of conflicts arising between factions of political parties as to representation upon the official ballot.
In the year 1891 the subject was again considered by the legislature, and ch. 3T9, Laws of 1891, was enacted, which, while following the general plan of the previous law, contained many changes and additions. It is not necessary to consider the changes and additions at length, but it is sufficient to say that it recognized for the first time the party committee, and provided for the certification of the names of the committee and its powers, as well as the names of the nominees ; and that it also contained an entirely new section, numbered 8 in the act, entitled “Division of Parties.” This section passed without change into the general revision of .the election laws of the state passed in 1893 as ch. 288 of the Session Laws of that year, and later became, without substantial change, sec. 35' of the Statutes of 1898, where it is preceded by the catchwords “Candidates, if Party Divided.”' The question to be decided is whether this section provides a tribunal for the decision of the present controversy.
When ch. 379, Laws of 1891, was passed the state had passed through two years of experience under the new ballot system. It is very manifest from the complete revision made by the last-named chapter that defects and omissions had been discovered in the law, and that a serious attempt *597was made to remedy them. The law was evidently carefully drawn. It was said upon the argument that it was drawn by the late Gen. Edwin E. Bryant; but, whether this be true or not, the law itself bears inherent marks of much intelligent care and deliberation, and nowhere is this more evident than in the section under consideration. The mere fact of the insertion of the section shows conclusively that the danger of a dispute as to the right to the party name between warring factions had been appreciated. It is not conceivable that it was intended by the section to provide a method for the decision of such controversies when they arose in one way and to provide none when they arose in another way. The very heading of the section, viz., “Division of Parties,” indicates clearly that it was intended to deal generally with all cases of such division. It is also apparent from the section that the intention was to have such questions settled out of court by the political parties themselves. Indeed, it seems to have been largely for this purpose that the party committee • was recognized by the law and given a place as a quasi-governmental agency. If there was to be a party tribunal to settle party difficulties, it must necessarily be a tribunal which had continuous existence, or one which at least existed longer than one or two days during a period of two years.
Another thing is apparent from the section, and that is that it was intended that in all cases of dispute as to regularity of rival conventions the call of the regularly elected party committee was to govern.
With these propositions, which seem to me self-evident, in mind, let us examine the section. Is it obscure, or of doubtful meaning ? I confess that when I first read it I could see no difficulty in construing it, nor have I been able to see any such difficulty since that time. It then seemed and now seems to me to be clear and simple; so clear and simple in fact as not to need construction. The man who dre^V it had in mind the settling of such controversies out of court, by the party it*598self, through, the medium of its last acknowledged ruling body, namely, the party committee. With this idea in mind, he would naturally say to himself: “There are two well-defined classes of party splits or divisions: first, the split which occurs before the convention or caucus is called; and, second, the split which occurs after the call. In the first case there must be calls for two or more conventions emanating from different sources, only one of which is the call of the regularly constituted committee. In the second case there is necessarily but one call, and both conventions claim to be the convention so called. In both cases the controlling question to be decided is, 'Which convention was called by the regular party committee ? In the first case this may be decided by a mere ministerial officer of the government, for he has only to consult his records and ascertain the names of the party committee, and then give preference of name to the nominees of the convention called by that committee. In the second case, however, there may be, and doubtless will be, serious difficulty in deciding which convention is in fact the one called by the proper committee. In this case let the very committee which concededly called the convention decide which convention is-its offspring, and let that decision bind the certifying officer.” It is apparent to my mind that this was the line of thought, and it is equally apparent that the section in plain words lays down the- plan in simple and direct language which needs no construction. Take the first sentence of the section and consider it for a moment:
“In case of a division in a political party and a claim by two or more factions to the same party name, the officer . . . shall give preference of name to the convention or caucus thereof held pursuant to the call of the regularly constituted party authorities.”
Is it not apparent that this covers, and was intended to cover, the first case before mentioned? Notice that it only covers a case of (1) a division in a party and (2) a claim by *599each faction to the same party name. There is no suggestion that each faction claims to hare held the convention called by the regular party committee; in fact this suggestion is negatived by the following clause, which allows a mere ministerial officer, who may himself be vitally interested in the question and a nominee on one of the rival tickets, to decide which convention was held-pursuant to the party'call. If this question is a question to be settled simply by the consultation of the records in the office of the officer, as will be the case in the situation first supposed, the section is reasonable and unobjectionable; otherwise not. If the clause is doubtful, and construction is necessary, this consideration furnishes ample reason for construing the first subdivision of the' section to cover only a case of quarrel as to the use of party name, and not quarrel as to which of two conventions was the legitimate child of the party. Heed of construction seems, however, to fade away utterly when we consider the next sentence of the section. Having provided for the simple case of a quarrel between factions as to the use of the party name, the author of the section, bearing in mind that the case might be further complicated by a quarrel as to which convention was really held pursuant to the regular party call, proceeded to provide for such a contingency. It seems very plain that this clause is merely an addendum to the preceding sentence. It evidently contemplates that the conditions named in the first sentence, namely, a factional division and rival claims to the party name, shall exist (though these are not expressly referred to), and, in addition, that each faction should claim that the convention held by it was the convention called by the regular party committee. Again, as tending to show that the second sentence is a mere addendum to the first, it is worthy of notice that no provision is expressly made in the second sentence authorizing the faction which is held to be irregular to present a party name, although it' is manifest that in this case as well as in the case covered by the first sen*600tence the tickets of both factions are to go on the ballot, because the words “preference of designation” are used. There can be no preference in designation if bnt one ticket appears on the ballot.
My conclusion is that the two sentences are to be construed together; that the basic idea is that, in case of contest as to the right to use the party name, the test to be applied in all cases is, Which convention was called by the party committee ? that in case the dispute is only as to the use of the name, it being admitted that only one convention was held under the call of the regular committee, the secretary of state simply turns to his records, ascertains who composed that committee, and certifies to the nominees of the convention called by it. This is a mere ministerial act, and if he declines to perform it he may doubtless be compelled to perform it by the courts. In case, however, the dispute is further complicated by both factions claiming to have held the regular convention under the regular call, then the committee which called the convention steps in and decides this question, and the secretary of state again performs the merely ministerial duty of certifying to the nominees of the convention which has thus received the stamp of regularity.
Thus construed, the two sentences seem to me to be as clear as language can well make them. They provide in a very reasonable way for the settlement out of court of all questions arising between factions as to the use of the party name. When I say “reasonable way” I say it advisedly. To me it seems entirely reasonable that the highest authority existing in the party at the time the party breach arises should decide which faction is regular; much more reasonable, indeed, than that such a contest should be submitted first to the judgment of a ministerial officer who may himself be involved in the dispute, and ultimately to. the decision of a court which will be obliged to investigate charges and counter charges of fraud, which may, as in the present case, cover many printed pages, *601and require weeks, and perkaps months, for their trial. In fact, the provision that the party committee shall settle the question is simply a legislative adoption of the rule frequently laid down by the courts in the absence of any legislation on the subject, namely, the rule that in merely party disputes the decision of the highest party authority shall govern. It is true that the party committee may decide unfairly. It is ■quite certain that it will not weigh evidence with the nicety and impartiality of the' chancellor sitting in a court of equity. Party feelings run high, and the members of such a committee are not usually selected because of their eminent judicial ■qualities. It is quite probable — nay, almost certain — that most of the members will have their minds already made up •on this very question. But after all is said that may be said upon this line of argument, it must be admitted that it is a ■question which the party itself ought to settle. The law has recognized parties, and endowed them with legal rights. It has made the voice of the party so potent as to control the action of a state officer in making up the ballot. When doubt ■or dispute arises as to what the voice of the parly really is, why is it not reasonable to let the party, through its chief gov-erning body, decide the dispute, rather than turn the question over to the courts ?, Certainly, if rank injustice -and wrong be committed, the great body of the electorate may ultimately be relied upon to correct it, and to correct it thoroughly and energetically, for
“Ever tie truth comes uppermost,
And ever justice is done.”
Indeed, it seems that temporary submission to some injustice is preferable to the adoption of a system which would make the courts the arbiters of contests between political factions. Under such a system it may well be doubted whether our judicial elections would remain free from partisan politics for any great length of time. .
Probably I have devoted more time to the question of con*602struction than is justified, especially in view of the fact that I stated in the beginning that I considered the section so plain as to be incapable of more than one construction; but the-earnestness with which counsel urged upon us a different construction has seemed to call for a somewhat extended discussion.
It goes without saying that, if the construction which I have given be correct, the present case comes within the second subdivision of the section, and presents a case to be decided by the special tribunal created by that subdivision. It follows that the jurisdiction of that tribunal is exclusive so-long as it acts within its jurisdiction, and this brings me to the last serious question in the case.
It is argued by the relators that, even if the present case-comes within the second subdivision of the section, still the tribunal established by that section is disqualified from acting, and hence that the court may and should take up and determine the controversy. The claim is that it is established by the pleadings that a majority of the members of the old' committee are so interested in the result by reason of being, office-holders under the present administration, or are so-clearly prejudiced against the relators by reason of business- or political relations with the administration faction that they are disqualified from sitting as members of the tribunal. The-claim is, further, as I understand it, that because the persons-so disqualified met with and participated in the proceedings-of the committee, any action taken by the committee was-thereby rendered void, and the committee thereby incapacitated from again attempting to pass upon the contest.
Were this question a new one in this court it would open up an interesting field for discussion and research; but it is-not new. The contention now made was made and overruled in the case of State ex rel. Starkweather v. Common Council, 90 Wis. 612, 64 N. W. 304, and that case has been approved by at least two cases decided since that time. Nehrling v. *603State, 112 Wis. 637, 88 N. W. 610; Wood v. Chamber of Commerce, 119 Wis. 367, 96 N. W. 835. In -the Stark-weather Case the question was whether upon a proceeding before the common council to remove the mayor of a city from office an alderman who preferred the charges and an aider-man who would act as mayor in case the removal was made were disqualified from acting as members of the council upon the trial, and it was held that they were not. The ground taken was that an office is not regarded as property or as a vested right, and it is entirely competent for the legislature creating the office to provide for the removal of the officer by a body some of whose members may be prejudiced or moved by passion. The power of amotion from office is not a judicial, but an administrative, power, though to be exercised in a judicial manner; and hence the common council in removing the mayor was not acting as a court, but as an administrative body. It was there said:
“Passion and prejudice frequently play an important part in such proceedings as those before us, but in the absence of constitutional or legislative restrictions they do not disqualify the members of the removing board from acting.”
If an office be not a vested right, and may be taken away by an administrative board, some of whose members are-moved by passion or prejudice, surely the right to have a name appear upon the ballot can have no higher dignity or importance.
It may be admitted that to the mind of the lawyer, accustomed to deal only with courts, where freedom from interest or prejudice both on the part of the judge and of the jury is so highly prized and carefully protected, it seems somewhat startling that important rights should be dealt with and determined by a prejudiced body; but when the great number of such administrative bodies which are daily passing upon such questions is considered, it will at once be seen that, if every such body is to be considered disqualified whenever its *604members have formed an opinion on a question pending before tbe body, or bave close business or political relations with either party to a contest before it, tbe transaction of public business would be very seriously interfered with. Take tbe various administrative boards, sucb as boards of review, school boards, boards of health, boards of examiners for admission to various professions, boards of canvassers, and tbe numerous similar bodies, all or nearly all of which are obliged to pass upon disputes between parties, or at least to determine whether a citizen is entitled to exercise a right which he claims — and endeavor to subject all of these administrative bodies to the rule here invoked, and it will be at once seen that such an attempt would result in such embarrassment in •the transaction of business as would necessitate the immediate passage of additional legislation authorizing the calling in of temporary officials or the adoption of some other expedient whenever one of these newly discovered affidavits of prejudice is made.
But it was said upon the argument that the doctrine of the Starkweather Case had been seriously impaired, if not overruled, by the case of State ex rel. Getchel v. Bradish, 95 Wis. 205, 70 N. W. 172. In that case it was held that a member of a town board, who had hired a minor to purchase whisky of a saloon keeper in violation of law, was incompetent to sit as a member of the town board in trying the question whether the saloon keeper’s license should be revoked for that illegal act. The decision was put upon the ground that the license was a vested property right, and it was expressly said that the Starkweather Oase was clearly distinguishable. Whether that decision was well founded or not, it cannot be said to have overruled the Starkweather Case, especially in view of the fact that the latter case has been twice expressly approved since the Bradish Case was written. The relators claim, however, that the Starkweather Gase is against the weight of authority, and, if it be held applicable to this case, *605should be overruled; and to this claim some attention should be given. That case was not decided upon mere first impressions, nor without serious consideration and study. The importance of the principles involved was fully appreciated and an honest effort was made to determine it in accordance with the law. Nevertheless, this court is but human and is liable-to err, and though the rule of stare decisis may well be invoked in favor of the holding in that case, still in a case of this importance a re-examination of the position there taken seems very proper.
It is well first to note the nature of the objections made to-the members of the committee alleged to be disqualified. No member of the committee was nominated for office by either convention, nor was any relative of any member of the committee nominated. No member of the committee is financially interested in the controversy. It is not shown that any member will gain or lose a dollar, whatever be the result of this contest. Keally the sole objection is that the majority of the committee are adherents of the administration faction and have prejudged the controversy. If the same rule were to be-applied to this tribunal as was applied at common law to judges, not a memfier of the committee would be disqualified.. At common law the only grounds upon which a judge could be excluded from trying a case were interest and, possibly, consanguinity or affinity. Case v. Hoffman, 100 Wis. 314, 12 N. W. 390, 74 N. W. 220, 75 N. W. 945, see 100 Wis. 356, 74 N. W. 221. This latter ground is denied by many authorities. In re Dodge & S. Mfg. Co. 77 N. Y. 101. But the-question is not at all material here, as no consanguinity or affinity is charged. The interest, in order to be a disqualification, must be a pecuniary interest. Hungerford v. Cushing, 2 Wis. 397. There is no pecuniary interest shown here. The possibility that if one faction succeeds and its ticket is elected a committeeman may at some time in the future lose a position which he now holds, cannot be called a pecuniary inter*606¡est. But it seems to be claimed tbat mere prejudgment of tbe «ase will disqualify tbe committee, as in case of a juror, it not being claimed tbat tbe committee acted maliciously or fraudulently in making tbeir decision, any further than tbat there may jjerbaps be an inference of fraud resulting from .the claim of prejudice on tbe part of the committee.
Before proceeding to tbe authorities, a few words on tbe legislative intention may be pertinent. Considering tbe well-known partisan character of political committees, can it be supposed for a moment tbat tbe legislature, in erecting this tribunal, imagined tbat tbe questions submitted to it would ever be adjudicated with a nice regard for legal rights and In a strictly judicial manner ? Did not tbe legislature know, as we all know, tbat in case of a violent breach and factional fight in a party tbe same fight would doubtless exist in tbe «committee itself, and tbat all members would necessarily prejudge tbe contest ? I confess tbat there seems to mo but one answer to these questions and tbat in tbe affirmative, and hence it seems to me tbat tbe legislative intent in passing •sec. 35 was not to obtain a judicial decision from a nonpartisan court, but to ascertain tbe choice of tbe highest authority in a party; tbe presumption being tbat tbe majority of tbe committee fairly represent tbe majority of tbe party. This •seems tbe more probable because not tbe slightest provision is made for tbe giving of notice to tbe contending factions of any bearing before tbe committee. So far as appears from ■the section itself, it is entii*ely reasonable to conclude tbat the ■committee was expected to make tbe certificate without bearing, basing tbeir decision simply upon their own knowledge.
But assuming tbat tbe intention was tbat there should be a bearing before this administrative tribunal, conducted in a judicial manner, does tbe fact tbat a majority of its members were prejudiced deprive tbe committee of power to bear and decide tbe contest, and render void its decision ? There are unquestionably authorities, which, if followed, would neces-*607sítate an affirmative answer to tbis question. They are quite fully reviewed in tbe opinion of tbe court, and any extended further discussion would scarcely be helpful. It may be said •of these cases, however, that as a general rule they proceed upon the theory that the tribunals with which they deal are in the true sense judicial tribunals, and starting from this basic proposition they easily reach the conclusion of disqualification of members by reason of interest or prejudice. This proposition has been distinctly repudiated in this state,' as already shown, and the very palpable and numerous difficulties which would at once arise in the transaction of business 'by the numerous administrative boards of the state will not •allow us to consider for a moment the idea of retracing our steps and adopting the rule so contended for. In none of the -cases, so far as we can discover, has any serious attention been ¡given to the undeniable proposition that when a right is solely the creature of statute, it may be given with such limitations and subject to such conditions as the power which gives it -chooses to attach to it. In some of them, however, the principle of necessity, in order to prevent a failure of remedy, is recognized, and this leads to the second line of cases, very large in number, where the sitting of prejudiced or interested members of such tribunals, and even of courts, has been upheld on the ground of necessity. This court has recognized this rule as applicable to a circuit judge. Jefferson Co. v. Milwaukee Co. 20 Wis. 139. There is, of course, nothing new in the rule. It runs back to the Yearbooks themselves. Conceding the tribunal here to be a judicial instead of an administrative body, this rule must be applied in order to save .the remedy which the law has made exclusive of all others; and so, even if we felt obliged to recede from the broad ground taken in the Starkweather Case, the same result would be reached in the present case by the application of the rule of necessity, it appearing that a majority of the entire committee is prejudiced and no action being possible unless the prej*608udiced members participated in tbe decision. Thus we reach, the same result as before. However we look at it, the decision of the committee, prejudiced though its members may be, is-final and not to be overturned by the courts except possibly for failure to obtain or keep jurisdiction, which does not appear here.
In discussing the case I have endeavored to consider it purely in its legal aspects. So looking at it, I have not reached nor shall I consider the charges and counter charges of fraud and wrongdoing contained in the pleadings. There are a few general observations, however, which the presence of these charges, coupled with the refusal to entertain the case by this court, seems to render appropriate here. It is quite often said that there is or should be a remedy for every wrong, and the idea is frequently more or less vaguely expressed that when a court thus refuses to entertain jurisdiction of a controversy on the grounds here stated there has been a failure by the court to perform the functions for which only it exists, and a consequent loss by the citizen of legal or constitutional rights which it was the duty of the court to conserve. Every good citizen wishes to see exact justice done, and the idea that cases may arise where charges of wrong and oppression will be refused a hearing, and the alleged injured parties turned from the doors of the temple of justice, is-repugnant to that natural sense of justice which prevails so-extensively among the citizens of a government like ours. Our constitution provides that:
“Every person is entitled to a certain remedy in the laws for injuries or wrongs which he may receive in his person,, property, or character. He ought to obtain justice freely and without being obliged to purchase it, completely and without denial, promptly and without delay, conformably to the laws.”’ Sec. 9, art. I, Const.
This provision was certainly intended to preserve to the citizen every legal right, whether arising from common-law principles or granted by the constitution itself, and to require *609tbat proper remedies be fnmisbed in. tbe courts for tbe infraction of sncb rights. Starting from tbis basis tbe argument is, in tbe present case, tbat tbe voters bad a right to join tbe party and participate in its caucuses and conventions, and hence have a right to tbe assistance of tbe courts when they allege tbat tbe delegates for whom they voted and who were rightfully elected have been denied seats in tbe state convention of tbe party. Tbe argument is specious, but it will not bear close analysis. Tbe trouble is tbat tbe right to vote in a caucus or convention is neither a common-law right nor a right conserved or granted by tbe constitution. A moment’s thought will convince any one of tbis fact. Tbe common law knew no such thing as tbe rights of a party or tbe rights of a voter to coerce any particular party action. Tbe party grew up by slow degrees and, until tbe passage of tbe recent ballot laws, was a purely voluntary association into which men came and from which they went with perfect freedom according as their views agreed or disagreed with those of tbe organization. If tbe party pleased them they stayed within its folds; if it displeased them they went elsewhere. Its caucuses and conventions were held and governed under rules adopted by tbe party itself without thought of control or interference on tbe part of tbe government or tbe law. If a voter felt tbat a convention or caucus bad been captured by fraud or force, be could refuse to be bound by it. He could go to tbe opposing party, vote independently, or refuse to vote at all; but be bad.no remedy in tbe courts. Before tbe passage of tbe ballot laws, by which tbe party caucuses and conventions were recognized as gmisi-governmental agencies, it is believed no voter or candidate ever appealed successfully to tbe courts to set aside tbe result of a convention or for tbe right to use tbe party name to tbe exclusion of others.
And so when our constitution was adopted and, by its terms, recognized as law all such parts of tbe common law as were then in force not inconsistent with tbe constitution itself *610(sec. 13, art. XIV), it did not thereby recognize any right on the part of the voter or the candidate to bring action in court to determine whether a caucus or convention was legally held, or which of two conventions was the true convention of the party. Nor did the constitution, expressly or by implication, recognize the existence of parties or party rights. Its sections will be searched in vain for any mention of them. Electors are defined, classified, and their rights to vote fixed and guarded; but parties are completely ignored. They are left as mere voluntary associations which voters may join if they choose, but which, like other such associations, the law will allow to manage their own concerns just as their members may choose without interference so long as the laws of the land be not violated.
So it seems to be a demonstration that the rights which are charged to have been violated by the complaint in this case are neither common-law nor constitutional rights. They are simply, then, rights which have been created by the ballot laws themselves. But if created by the ballot laws they are necessarily governed by the ballot laws. The legislature had the right to recognize the party and its conventions and caucuses, and endow them with rights just so far as it chose. It could withhold recognition entirely, or it could give such measure of partial recognition as it pleased. None could complain of the refusal to give greater recognition or fuller rights, because the legislature was the sole judge, in the absence of constitutional restrictions, as to what rights should be given. The right to have the names of nominees placed on the official ballot was limited by the provision requiring all contests as to the right to be settled by the former committee of the party. The party and all who claim to be its nominees must take the statute as it is given them. If they assert rights under one section of the law, they must also accept the limitations and conditions attached to those rights by another section of the law. They cannot take one part of the law and reject another. *611And so it seems to me that the claim that constitutional or common-law rights have been infringed in the present case by the creation of a tribunal which may be prejudiced is entirely without foundation. The right to vote at an election is a constitutional right, but the right to vote at a party caucus or convention or to use the party name upon the ballot is not a constitutional right, nor was it known to the common law.
The contention that the decision of the national convention is conclusive on the question of party regularity is to my mind very easily disposed of. The statutes of this state must, of course, outweigh in authority the conclusions of any mere voluntary association, however large or respectable. If, as we conclude, the case comes within the second clause of sec. 35, and the tribunal thereby created is not disqualified, the question is closed. The legislature had the right to choose for itself what party tribunal it would recognize as the highest party authority, and has done so. It may further be noted that the political party as named and regulated in the statutes is purely a state organization; it is an organized body of voters within the state which cast at least one per cent, of the total vote at the last general election.' Sec. 30, Stats. 1898. I do not find that the voluntary association of voters extending through all the states which is known as th$ national party is anywhere mentioned in the law. When, therefore, the highest authority in the party is spoken of and the claim is made that its decision is final as to contentions arising under the election law, must it not be the highest authority in the state ■organization or party which the law recognizes, not the highest authority in a foreign voluntary organization not known to the law ? If this question be answered in the affirmative, then the decision of the national Eepublican convention cuts no figure. But however it may be answered, the law of' the state must control, and I can see no escape from the conclusion that the decision of the committee was final and conclusive, and hence that the complaint states no cause of action.